UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2010 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission Exact name of registrant as specified in its charter; IRS Employer File Number State or other jurisdiction of incorporation or organization IdentificationNo. 333-90553 MIDAMERICAN FUNDING, LLC 47-0819200 (An Iowa Limited Liability Company) 666 Grand Avenue, Suite 500 Des Moines, Iowa 50309-2580 333-15387 MIDAMERICAN ENERGY COMPANY 42-1425214 (An Iowa Corporation) 666 Grand Avenue, Suite 500 Des Moines, Iowa 50309-2580 (515) 242-4300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. MidAmericanFunding,LLC Yes £ No T MidAmericanEnergyCompany Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). MidAmericanFunding,LLC Yes £ No £ MidAmericanEnergyCompany Yes £No £ Indicate by check mark whether the registrants are large accelerated filers, accelerated filers, non-accelerated filers or smaller reporting companies. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer T Smaller reporting company £ Indicate by check mark whether either registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT All of the member’s equity of MidAmerican Funding, LLC was held by its parent company, MidAmerican Energy Holdings Company as of April30, 2010. All common stock of MidAmerican Energy Company is held by its parent company, MHC Inc., which is a direct, wholly owned subsidiary of MidAmerican Funding, LLC. As of April30, 2010, 70,980,203 shares of MidAmerican Energy Company common stock, without par value, were outstanding. MidAmerican Funding, LLC (“MidAmerican Funding”) and MidAmerican Energy Company (“MidAmerican Energy”) separately file this combined Form10-Q. Information relating to each individual registrant is filed by such registrant on its own behalf. Except for its subsidiary, MidAmerican Energy makes no representation as to information relating to any other subsidiary of MidAmerican Funding. TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 Exhibit Index 39 2 PART I Item1. Financial Statements MidAmerican Energy Company and Subsidiary Report of Independent Registered Public Accounting Firm 4 Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7 Consolidated Statements of Changes in Equity 8 Consolidated Statements of Comprehensive Income 9 Notes to Consolidated Financial Statements 10 MidAmerican Funding, LLC and Subsidiaries Report of Independent Registered Public Accounting Firm 20 Consolidated Balance Sheets 21 Consolidated Statements of Operations 22 Consolidated Statements of Cash Flows 23 Consolidated Statements of Changes in Equity 24 Consolidated Statements of Comprehensive Income 25 Notes to Consolidated Financial Statements 26 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholder MidAmerican Energy Company Des Moines, Iowa We have reviewed the accompanying consolidated balance sheet of MidAmerican Energy Company and subsidiary (the “Company”) as of March31, 2010, and the related consolidated statements of operations, cash flows, changes in equity, and comprehensive income for the three-month periods ended March31, 2010 and 2009. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet and consolidated statement of capitalization (not presented herein) of MidAmerican Energy Company and subsidiary as of December31, 2009, and the related consolidated statements of operations, cash flows, changes in equity, and comprehensive income for the year then ended (not presented herein); and in our report dated March1, 2010, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December31, 2009 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Deloitte & Touche LLP Des Moines, Iowa May 7, 2010 4 MIDAMERICAN ENERGY COMPANY AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in millions) As of March31, December31, ASSETS Utility plant, net: Electric $ $ Gas Accumulated depreciation and amortization ) ) Construction work in progress 89 Total utility plant, net Current assets: Cash and cash equivalents 87 Receivables, net Inventories Other 81 93 Total current assets Other assets: Investments and nonregulated property, net Regulatory assets Other 65 74 Total other assets Total assets $ $ CAPITALIZATION AND LIABILITIES Capitalization: MidAmerican Energy common shareholder’s equity $ $ Preferred securities 30 30 Noncontrolling interests 1 1 Long-term debt, excluding current portion Total capitalization Current liabilities: Accounts payable Taxes accrued 83 97 Interest accrued 37 44 Other 90 Total current liabilities Other liabilities: Deferred income taxes Investment tax credits 33 34 Asset retirement obligations Regulatory liabilities Other Total other liabilities Total capitalization and liabilities $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 MIDAMERICAN ENERGY COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Amounts in millions) Three-Month Periods Ended March 31, Operating revenue: Regulated electric $ $ Regulated gas Nonregulated Total operating revenue Operating costs and expenses: Regulated: Cost of fuel, energy and capacity Cost of gas sold Other operating expenses 99 Maintenance 49 40 Depreciation and amortization 85 82 Property and other taxes 28 29 Nonregulated: Cost of sales Other 6 6 Total operating costs and expenses Operating income Non-operating income: Allowance for equity funds 2 - Other, net 4 - Total non-operating income 6 - Fixed charges: Interest on long-term debt 39 39 Other interest expense 1 2 Allowance for borrowed funds (1
